Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 30, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147263                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  WYOMING CHIROPRACTIC HEALTH                                                                             David F. Viviano,
  CLINIC, P.C.,                                                                                                       Justices
              Plaintiff-Appellee,
  v                                                                 SC: 147263
                                                                    COA: 313176
                                                                    Wayne CC: 12-006295-NF
  AUTO-OWNERS INSURANCE COMPANY,
          Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the May 7, 2013 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 30, 2013
           h0923
                                                                               Clerk